Citation Nr: 0104447	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for the 
residuals of chest and spinal injuries and for the residuals 
of a concussion.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active from February 1965 to January 
1967.  



REMAND

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which determined that new and material 
evidence had not been presented to reopen claims of 
entitlement to service connection for the residuals of chest 
and spinal injuries and for the residuals of a concussion.  
The veteran filed a timely notice of disagreement as to that 
determination.  

The RO issued a statement of the case and several 
supplemental statements of the case.  The veteran filed a 
timely substantive appeal.  In a March 2000 decision, the 
Board determined that new and material evidence had not been 
presented to reopen claims of entitlement to service 
connection for the residuals of chest and spinal injuries and 
for the residuals of a concussion.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").

In a September 2000 Joint Motion for Remand to the Board and 
to Stay Proceedings, the veteran and VA Office of General 
Counsel moved the Court to vacate the March 2000 Board 
decision and remand the veteran's claim back to the Board on 
the grounds that the existence of VA medical records that 
were not in the claims folder at the time of the Board's 
March 2000 decision had been discovered.  The motion stated 
that additional VA treatment records dated from 1995 to 1999 
were not associated with the claims folder and not considered 
by the Board in adjudication of the veteran's appeal.

In October 2000, the Court vacated the Board's March 2000 
decision and remanded the matter to the Board.  In a December 
2000 letter to the veteran's representative, the Board 
notified her that the veteran's case had been returned to the 
Board.  In a December 2000 letter to the Board, the 
appellant's representative stated that the veteran did not 
waive RO consideration of the newly discovered VA treatment 
records and requested that the case be remanded to the RO for 
further review.  Applicable regulations provide that any 
pertinent evidence submitted by the appellant that is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  See 38 C.F.R. 
§ 20.1304(c) (2000).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, for all of the aforementioned reasons, this case 
is REMANDED to the 

RO for the following:

1. The RO should review the issues of 
whether new and material evidence has been 
presented to reopen claims of entitlement 
to service connection for the residuals of 
chest and spinal injuries and for the 
residuals of a concussion, taking into 
consideration all information associated 
with the claims folder subsequent to the 
October 1999 supplemental statement of the 
case (SSOC). 

2. If the RO determines that new and 
material evidence has been presented and 
the claim is reopened, the RO should 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran as the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


